UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1298


WILLIAM SCOTT DAVIS, JR.,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF STATE; SOCIAL SECURITY ADMINISTRATION,

                Defendants – Appellees,

          and

STATE OF NORTH CAROLINA; WAKE COUNTY NORTH             CAROLINA
MUNICIPAL GOVERNMENT; TOWN OF CARY NORTH CAROLINA,

                Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:13-cv-00058-RBS-DEM)


Submitted:   June 21, 2016                  Decided:   June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Scott Davis, II,      Appellant Pro Se.    George Maralan
Kelley,   III,  Assistant     United   States Attorney,  Norfolk,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William    Scott     Davis,       Jr.,    seeks   to     appeal    the   district

court’s    order    denying       his     motions      for     recusal,   motions    for

relief    from     judgment,       and    requests       for    permission      to   file

additional motions.          This court may exercise jurisdiction only

over     final    orders,     28     U.S.C.       § 1291       (2012),    and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).               The order Davis seeks to appeal is

neither    a     final    order     nor     an    appealable       interlocutory      or

collateral       order.      Accordingly,         we     deny    Davis’    motions     to

appoint counsel and to supplement the record, and dismiss the

appeal for lack of jurisdiction.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                DISMISSED




                                            2